As Filed with the Securities and Exchange Commission on July 10, 2015 File No: 000-55235 United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDING MARCH 31, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55235 ABCO ENERGY, INC. (Name of registrant as specified in its Charter) Nevada 20-1914514 (State of Incorporation) (IRS Employer Identification No.) 2100 North Wilmot #211, Tucson, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 520-777-0511 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer ¨ Accelerated file ¨ Non-accelerated filer ¨ Smaller reporting company x. Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by the court. Yes ¨ No ¨ N/A APPLICABLE ONLY TO CORPORATE ISSUERS: As of June 30, 2015 we had 24,980,030 shares of common stock issued and outstanding. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 16 Item 3. Defaults upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 Table of Contents PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements ABCO ENERGY, INC. CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2015 TABLE OF CONTENTS Condensed Consolidated Balance Sheets: As of March 31, 2015 and as of December 31, 2014 (Unaudited) Condensed Consolidated Statements of Operations: For the Three Months Ended March 31, 2015 and March 31, 2014 (Unaudited) Condensed Consolidated Statements of Cash Flows: For the Three Months Ended March 31, 2015 and March 31, 2014 (Unaudited) Notes to the Condensed Consolidated Financial Statements (Unaudited) 3 Table of Contents ABCO ENERGY, INC. CONDENSEDCONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS March 31, 2015 December 31, 2014 Current Assets Cash $ $ Accounts receivable Inventory Total Current Assets Fixed Assets Vehicles, office furniture & equipment – net of accumulated depreciation Other Assets Investment in long term leases Security deposits Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Current portion of long term debt Notes payable – related parties Total Current Liabilities Long Term Debt- net of current portion Total Liabilities Stockholders’Deficit Common stock, 500,000,000 shares authorized, $0.001 par value, 24,584,680 and 23,695,680 outstanding at March 31, 2015 and December 31, 2014 respectively. 24,585 Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 4 Table of Contents ABCO ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, 2015 March 31, 2014 Revenues $ $ Cost of Sales ) ) Gross Profit Operating Expenses: Selling, General & Administrative Loss from operations ) (58,604 ) Other expenses Interest on notes payable Loss before provision for income taxes ) (60,502 ) Provision for income tax - - Net loss applicable to common shareholders $ ) $ ) Net loss per share(Basic and fully diluted) $ ) $ ) Weighted average number of common shares used in the calculation See accompanying notes to unaudited condensed consolidated financial statements. 5 Table of Contents ABCO ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Three Months Ended March 31, 2015 March 31, 2014 Cash Flows From Operating Activities: Net Loss for the period $ ) $ ) Add back non-cash items -depreciation Adjustments to reconcile net loss to net cash used in operating activities Accounts receivable ) Inventory ) Accounts payable & accrued expenses ) ) Net cash used in operating activities ) ) Cash Flows From Investing Activities: Principal payments from long term leases Net cash provided by investing activities Cash Flows From Financing Activities: Loans from director - Loans from financial institution - net of payments on principal - Proceeds from common stock issuances – net of expenses $139,669 Net cash provided by financing activity Net Increase (Decrease) in cash ) Cash at the Beginning of the Period Cash at the End of the Period $ $ Supplemental Disclosure: Cash paid for interest $ $ Income taxes paid $ - $ - See accompanying notes to unaudited condensed consolidated financial statements. 6 Table of Contents ABCO ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2015 (UNAUDITED) Note 1 Overview and Description of the Company ABCO Energy, Inc. was organized on July 29, 2004 and operated until July 1, 2011 as Energy Conservation Technologies, Inc. (ENYC).On July 1, 2011 ENYC entered into a share exchange agreement (SEA) with ABCO Energy and acquired all of the assets of ABCO.ENYC changed its name to ABCO Energy, Inc. on October 31, 2011.As a result of the SEA, the outstanding shares of ENYC as of June 30, 2011 were restated in a one for twenty three (1 for 23) reverse division prior to the exchange to approximately 9% of the post-exchange outstanding common shares. The Company now has 500,000,000 common shares authorized and no preferred shares are currently authorized orissued as of the date of this report. The Company is in the Photo Voltaic (PV) solar systems industry and is an electrical product and services supplier.The Company plans to build out a network of operations in major cities in the USA in order to establish a national base of PV suppliers, lighting suppliers and electrical service operations centers.This combination of services, solar and electric, provides the company with a solid base in the standard electrical services business and a solid base in the growth markets of solar systems industry. As of March 31, 2015, we operated in three locations in Arizona.The Company plan is to expand to more locations in North America in the next year as funding becomes available. We believe that the solar and energy efficiency business functions better if the employees are local individuals working and selling in their own community. Our customers have indicated a preference for dealing with local firms and we will continue our focus on company-owned integrated product and services offices. Once a local firm is established, growth tends to come from experience, quality and name recognition. We remain committed to high quality operations. Description of Products ABCO sells and installs Solar Photovoltaic electric systems that allow the customer to produce their own power on their residence or business property.These products, installed by our crews, are purchased from both USA and offshore manufacturers. We have available and utilize many suppliers of US manufactured solar products from such companies as Sunpower, Mage, Siliken Solar, Westinghouse Solar, Schuco and various Chinese suppliers.In addition, we purchase from a number of local and regional distributors whose products are readily available and selected for markets and price.ABCO offers solar leasing and long term financing programs from UP solar, Sunpower, Suncap and AEFC that are offered to ABCO customers and other marketing and installation organizations. ABCO also sells and installs energy efficient lighting products, solar powered street lights and lighting accessories.ABCO contracts directly with manufacturers to purchase its lighting products which are sold to residential and commercial customers. ABCO has Arizona statewide approval as a registered electrical services and solar products installer.Our license is ROC 258378 electrical and we are fully licensed to offer commercial and residential electrical services and solar.We have operated in State of New York and completed projects through the use of contractors licensed in New York.We have a New York business license, and we intend to continue to do business in this state.As in all states, we will comply with all licensing requirements of those jurisdictions. The ABCO subsidiary, Alternative Energy Finance Corporation, (AEFC) a Wyoming Company provides funding for leases of photovoltaic systems.AEFC financed its owned leases from its own cash and now arranges financing with funds provided by other lessors.AEFC has not done any new leases since 2011, but intends to do so as cash becomes available. Note 2 Summary of significant accounting policies Critical Accounting Policies and Use of Estimates These financial statements consist of the consolidated financial positions and results of operations of both the parent, ABCO Energy, Inc. and the subsidiary companies.In the opinion of Management, all adjustments necessary for a fair statement of results for the fiscal years presented and for the interim period have been included.These financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) generally accepted in the United States of America. 7 Table of Contents GAAP requires the Company to make estimates and judgments that affect the reported amounts of assets. On an on-going basis, the Company evaluates its estimates and judgments, including those related to revenue recognition, inventories, adequacy of allowances for doubtful accounts, valuation of long-lived assets, income taxes, equity-based compensation, litigation and warranties. The Company bases its estimates on historical and anticipated results and trends and on various other assumptions that the Company believes are reasonable under the circumstances, including assumptions as to future events. The policies discussed below are considered by management to be critical to an understanding of the Company’s financial statements. These estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent for other sources. By their nature, estimates are subject to an inherent degree of uncertainty. Actual results may differ from those estimates. Cash and Cash Equivalents There are only cash accounts included in our cash equivalents in these statements.For purposes of the statement of cash flows, the Company considers all short-term securities with a maturity of three months or less to be cash equivalents. There are no short term cash equivalents reported in these financial statements. Property and Equipment Property and equipment are to be stated at cost less accumulated depreciation.Depreciation is recorded on the straight-line and accelerated basis according to IRS guidelines over the estimated useful lives of the assets, which range from three to ten years.Maintenance and repairs are charged to operations as incurred. Revenue Recognition The Company generates revenue from sales of solar products, LED lighting, installation services and leasing fees. During the last three months the company had product sales as follows: Sales Product and Services Description Three Months March 31, 2015 Three Months March 31, 2014 Solar PV residential and commercial sales $ $ Solar thermal residential -commercial ABCO LED & energy efficient lighting Interest Income Total revenue $ $ The Company recognizes product revenue, net of sales discounts, returns and allowances, in accordance Securities and Exchange Commission Staff Accounting Bulletin No. 104, “Revenue Recognition” (“SAB No. 104”) and ASC 605.These statements establish that revenue can be recognized when persuasive evidence of an arrangement exists, delivery has occurred and all significant contractual obligations have been satisfied, the fee is fixed or determinable, and collection is considered probable. Our revenue recognition is recorded on the percentage of completion method for sales and installation revenue and on the accrual basis for fees and interest income.We recognize and record income when the customer has a legal obligation to pay.All of our revenue streams are acknowledged by written contracts for any of the revenue we record.There are no differences between major classes of customers or customized orders.We record discounts, product returns, rebates and other related accounting issues in the normal business manner and experience very small number of adjustments to our written contractual sales.There are no post-delivery obligations because warranties are maintained by our suppliers. Our lease fees are earned by providing services to contractors for financing of solar systems.Normally we will acquire the promissory note (lease) on a leased system that will provide cash flow for up to 20 years.Interest is recorded on the books when earned on amortized leases. Accounts Receivable The Company recognizes revenue upon delivery of product to customers and does not make bill-and-hold sales. Contracts spanning reporting periods are recorded on the percentage of completion method for recognition of revenue and expenses.Accounts receivable includes fully completed and partially completed projects and partially billed statements for completed work and product delivery. Inventory Inventory is recorded at cost and is managed on a first in first out method. 8 Table of Contents Income Taxes Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes related primarily to differences between the basis of certain assets and liabilities for financial and tax reporting. Deferred taxes represent the future tax return consequences of those differences, which will be taxable either when the assets and liabilities are recovered or settled. Deferred taxes also are recognized for net operating losses (NOL) that are available to offset future federal income taxes. Income tax expense is the current tax payable or refundable for the period plus or minus the net change in the deferred tax asset and liability accounts.A deferred tax asset results from the benefit of utilizing the NOL carry-forwards in future years. Due to the current uncertainty of realizing the benefits of the tax NOL carry-forward, a valuation allowance equal to the tax benefits for the deferred taxes has not been established. The full realization of the tax benefit associated with the carry-forward depends predominately upon the Company's ability to generate taxable income during future periods, which is not assured. We have adopted FIN 48, Accounting for Uncertainty in Income Taxes – An interpretation of FASB Statement No. 109 (“FIN48”). FIN 48 clarifies the accounting for uncertainty in tax positions by prescribing the recognition threshold a tax position is required to meet before being recognized in the financial statements. It also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. During the periods presented in this report there were no changes in our unrecognized tax benefits. Fair Values of Financial Instruments ASC 825 requires the Corporation to disclose estimated fair value for its financial instruments. Fair value estimates, methods, and assumptions are set forth as follows for the Corporation’s financial instruments. The carrying amounts of cash, receivables, other current assets, payables, accrued expenses and notes payable are reported at cost but approximate fair value because of the short maturity of those instruments. Stock-Based Compensation The Company accounts for employee and non-employee stock awards under ASC 718, whereby equity instruments issued to employees for services are recorded based on the fair value of the instrument issued and those issued to non-employees are recorded based on the fair value of the consideration received or the fair value of the equity instrument, whichever is more reliably measurable.The company has no stock based compensation reported in these financial statements. (See note 10) Effects of Recently Issued Accounting Pronouncements The Company has reviewed all recently issued accounting pronouncements noting that they do not affect the financial statements. Per Share Computations Basic net earnings per share are computed using the weighted-average number of common shares outstanding. Diluted earnings per share is computed by dividing net income by the weighted-average number of common shares and the dilutive potential common shares outstanding during the period. Reclassification Certain reclassifications have been made to conform to prior periods’ data to the current presentation. These reclassifications had no effect on reported income. Note 3 Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the recoverability of assets and the satisfaction of liabilities in the normal course of business. Since its inception, the Company has been engaged substantially in financing activities and developing its business plan and marketing. As a result, the Company incurred accumulated net losses from inception through the period ended March 31, 2015 of $1,943,019.In addition, the Company's development activities since inception have been financially sustained through capital contributions from shareholders. The ability of the Company to continue as a going concern is dependent upon its ability to raise additional capital from the sale of common stock or through debt financing and, ultimately, the achievement of significant operating revenues. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. 9 Table of Contents Note 4 Inventory and work in process The company records inventory at cost and uses the first in first out method to charge inventory to operations.Work in process consists of costs recovered and revenue earned on projects on a percentage of completion method for work performed on contracts signed during the Three Months ended March 31, 2015. The total of inventory and work in process was $46,091 as of March 31, 2015 and $49,245 as of December 31, 2014. Note 5 Security deposits and Long Term Commitments The Company has paid security deposits on the three rented spaces it occupies for offices and warehouse which total $7,235 on March 31, 2015 and on December 31, 2014. ABCO lease a 1,200 square foot office and warehouse in an industrial park in Phoenix Arizona for a monthly rental of $1,254 which expires on February 28, 2016.The aggregate total rent due on this lease through expiration is $21,318. There is no lease on the Williams, Arizona property because this office is located in the office of a Director and no lease has been established. On May 1, 2014 the Company rented office and warehouse space at 2100 N. Wilmot #211, Tucson, Arizona 85712.This facility consists of 3,600 square feet with a monthly rent of $2,862. Two thirds of the space has a two year lease has a forward commitment of $48,654 with an option to cancel one third of the rental after June 30, 2015. ABCO has made the election to cancel one third of the lease as of June 30, 2015. Note 6 Alternative Energy Finance Corporation (AEFC) AEFC is a wholly owned subsidiary of ABCO Energy.AEFC provides funding for leases of photovoltaic systems.AEFC finances its leases from cash payments from its own cash or from single payments or long term leases from lessees.Long term leases recorded on the consolidated financial statements were $13,147 and $13,293 at March 31, 2015 and December 31, 2014 respectively. The aggregate total of leases receivable over the entire term including inputted interest at 8% internal rate of return is approximately $37,619 and $40,897 at March 31, 2015 and December 31, 2014 respectively. Note 7 Property and equipment The Company has acquired all of its office and field work equipment with cash payments and financial institution loans.During the Three Months ended March 31, 2015 the company acquired lease hold improvements, office equipment, boom truck, trailer and auto for the sum of $39,180 and financed $15,804 of the acquisitions from loans. The total fixed assets consist of vehicles, office furniture, tools and various equipment items and the totals are as follows: Asset March 31,2015 December 31, 2014 Equipment $ $ Accumulated depreciation ) ) Net Fixed Assets $ $ Note 8 Note Payable Officer Officer’s loans are demand notestotaling $68,000 as of March 31, 2015 and $60,000 as of December 31, 2014.The $60,000 note as of December 31, 2014 provides for interest at 12% per annum and is unsecured.Notes payable to the Director resulted in an interest charge of $1,800 and $7,240 for the period ended March 31, 2015 and December 31, 2014 respectively. The currentperiod note in the amount of $8,000 as of March 31, 2015 was received in the first quarter of 2015.The note is a demand note, does not bear interest and is unsecured. 10 Table of Contents Note 9 Long Term Debt During the quarter ended March 31, 2015 the Company financed operations with loans from National Funding.During the prior fiscal year the company borrowed working capital and equipment loans from Ascentium Capital. The following table describes the purpose and terms of the loans. Schedule of Long term Debt March 31,2015 Lender Date of Loan Original Loan Purpose Interest Rate Term Current Portion Long Term Portion Ascentium Capital 08/27/14 $ Credit Line 24
